                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

AFLAWED GOODSOUL,

        Plaintiff,
                                                   Case No. 19-cv-828-jdp
   v.

ICANN,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case with prejudice.


        /s/                                                11/12/2019
        Peter Oppeneer, Clerk of Court                     Date
